DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 3 August 2022.  Therein, Applicant amended claims 1, 2, 12 and 15; Applicant cancelled claim 6.  No claims were newly added.  The submitted claims have been entered and are considered below.  

Response to Amendents/Arguments
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 112 has been fully considered and is persuasive.  The rejection has been withdrawn. 
Applicant's Amendments and related arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive.   Applicant asserted that the prior art of record does not disclose an EBS system between the master cylinder 2 and the first and second inlet ports 22a and 16 (as called out in the office action).   Examiner has updated his rejection and therefore, does not agree. 
Reviewing the teaching of Biller, examiner maintains that the first inlet port is disclosed via Fig. 1, 22a.  Relatedly, the second inlet port is taught by 22b where each inlet port is in fluidic communication with two pumps 42.  Accordingly, Biller discloses an electric braking system ("EBS") unit in fluidic communication between the tandem master cylinder and the first and second inlet ports of the braking control module”.    The rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biller, et al. (U.S. Patent Publication No. 2014/0152085).
For claim 1, Biller discloses a braking system for a vehicle comprising: a tandem master cylinder (see Fig. 1, 2), at least one fluid line disposed within said housing (see Fig. 1, 41a), a first inlet port in communication with said at least one fluid line (see Fig. 1, 22a), a second inlet port in communication with said at least one fluid line (see Fig. 1, 22b), a linear actuator in fluidic communication with said at least one fluid line for controlling pressure in said at least one fluid line (see Fig. 1, 36), a processor in communication with said linear actuator for controlling operation of said linear actuator (see Fig. 1, 12), and at least one outlet port in fluidic communication with said at least one fluid line and connectable to a brake (see Fig. 1, I, II); and an electric braking system ("EBS") unit in fluidic communication between the tandem master cylinder and the first and second inlet ports of the braking control module (see Fig. 1, 40), said EBS unit comprising: a motor (see Fig. 1, 43), a first pump operatively connected to said motor and in fluidic communication with said first inlet port (see Fig. 1, 42, 17), and a second pump operatively connected to said motor and in fluidic communication with said second inlet port (see Fig. 1, 42, 18).  
Biller does not explicitly disclose a housing.  However, one of ordinary skill in the art would find it obvious that the system taught in Biller would be sheltered and protected from the harsh environment of an automobile based on the motivation to improve a brake system of the type mentioned above in such a way that, despite the failure of the pressure provision device, the vehicle driver can comfortably achieve a sufficient service brake deceleration, wherein the availability of a brake force-boosted operating mode of the brake system is to be improved.  
Regarding claim 2, Biller further teaches said tandem master cylinder (see Fig. 1, 2) comprising: a first bore defining a first volume (see Fig. 1, 17); a second bore defining a second volume (see Fig. 1, 18); a first piston (see Fig. 1, not labeled, adjacent to element 15) operatively connectable to a brake pedal and in fluidic connection with said first inlet port (see Fig. 1, 22a); and a second piston (see Fig. 1, not labeled, adjacent to element 16) operatively connectable to the brake pedal and in fluidic connection with said second inlet port (see Fig. 1, 22b).  
Referring to claim 5, Biller further discloses a fluid reservoir in fluidic communication with said first bore and said second bore of said tandem master cylinder (see Fig. 1, 4).    
Regarding claim 7, Biller further discloses an electronic master cylinder comprising an electronic input to the braking control module (see para. 0046). 
With regards to claim 8, Biller further teaches a fluid reservoir in fluidic communication with said first bore and said second bore of said EBS unit (see Fig. 2, 150).
Referring to claim 9, Biller further discloses wherein said braking control module further comprises at least one pressure sensor in communication with said processor and configured to sense pressure in said at least one fluid line (see Fig. 1, 20).
For claim 10, Biller further discloses at least one travel sensor configured to determine a distance travelled by at least one of said first piston and said second piston (see para. 0040). 
With regards to claim 11, Biller further discloses wherein said braking control module further comprises a pedal force simulator in fluidic communication with said at least one fluid line (see Fig. 1, 3). 
With reference to claim 12, Biller discloses a braking system for a vehicle comprising: at least one fluid line disposed within said system (see Fig. 1, 41a), a first inlet port in fluidic communication with said at least one fluid line (see Fig. 1, 22a); a second inlet port in fluidic communication with said at least one fluid line (see Fig. 1, 22b), a linear actuator in fluidic communication with said at least one fluid line for controlling pressure in said at least one fluid line (see Fig. 1, 36), a processor in communication with said linear actuator for controlling operation of said linear actuator (see Fig. 1, 12), and at least one outlet port in fluidic communication with said at least one fluid line and connectable to a brake (see Fig. 1, I, II); and a tandem master cylinder (see Fig. 1, 2, para. 0042) comprising: a first bore defining a first volume (see Fig. 1, 2, 17), a second bore defining a second volume (see Fig. 1, 18), a first piston (see Fig. 1, not labeled, adjacent to element 15) operatively connectable to a brake pedal and in fluidic connection with said first inlet port (see Fig. 1, 22a), and a second piston (see Fig. 1, not labeled, adjacent to element 16) operatively connectable to the brake pedal and in fluidic connection with said second inlet port (see Fig. 1, 22b), and an electric braking system ("EBS") unit (see Fig. 1, 40) in fluidic communication between the tandem master cylinder (see Fig. 1, 2) and the first (see Fig. 1, 22a) and second inlet ports (see Fig. 1, 22b) of the braking control module.  
Biller does not explicitly disclose a housing.  However, one of ordinary skill in the art would find it obvious that the system taught in Biller would be sheltered and protected from the harsh environment of an automobile based on the motivation to improve a brake system of the type mentioned above in such a way that, despite the failure of the pressure provision device, the vehicle driver can comfortably achieve a sufficient service brake deceleration, wherein the availability of a brake force-boosted operating mode of the brake system is to be improved.  
Referring to claim 15, Biller further teaches said EBS unit comprising: a motor (see Fig. 1, 43); a first pump operatively connected to said motor and in fluidic communication with said first bore (see Fig. 1, 42, 17);  and a second pump operatively connected to said motor and in fluidic communication with said second bore (see Fig. 1, 42, 18). 
Regarding claim 16, Biller further discloses a fluid reservoir in fluidic communication with said first bore and said second bore of one of said tandem master cylinder and said EBS unit (see Fig. 1, 4).
With reference to claim 17, Biller further discloses wherein said braking control module further comprises at least one pressure sensor in communication with said processor and configured to sense pressure in said at least one fluid line (see Fig. 1, 20). 
With regards to claim 18, Biller further teaches at least one travel sensor configured to determine a distance travelled by at least one of said first piston and said second piston (see para. 0040, Fig. 1, 25). 
Referring to claim 19, Biller further discloses wherein said braking control module further comprises a pedal force simulator in fluidic communication with said at least one fluid line (see Fig. 1, 3).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Biller, et al. (U.S. Patent Publication No. 2014/0152085) as applied to claims 1 and 12 above, in view of Farr (U.S. Patent No. 4,324,101).  
Biller does not explicitly disclose the claimed subject matter.  A teaching from Farr discloses wherein the second volume is different from the first volume (see col. 2:21-33).  It would have been obvious to one of ordinary skill in the art to modify Biller to include the teaching of Farr based on the motivation to reduce the spacing between the pistons in their retracted positions such that upon failure of the primary braking circuit the primary piston does not have to travel as far before it engages with the secondary piston.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biller, et al. (U.S. Patent Publication No. 2014/0152085) as applied to claims 1 and 12 above, and in view of Toyohira, et al.  (U.S. Patent Publication No. 2010/0219679).   
Biller does not explicitly disclose the claimed subject matter.  A teaching from Toyohira discloses a variable ratio mechanism operatively connected to the tandem master cylinder to provide a variable pedal ratio between the brake pedal and the tandem master cylinder (see Fig. 4, paras. 0074-0080).  It would have been obvious to one of ordinary skill in the art to modify Biller to include the teaching of Toyohira based on the motivation to improve that, once the operation amount of the operation member is increased beyond the predetermined operation amount after the brake fluid has been accumulated in the simulator up to the predetermined maximum accumulation amount, the ratio of the operation amount of the operation member to the output amount of the output member is controlled to increase in response to increase of the operation amount.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663